Citation Nr: 0209322	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  96-46 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho




THE ISSUE

Entitlement to an increased (compensable) rating for the 
service-connected traumatic arthritis of the right sacroiliac 
joint.  




REPRESENTATION

Appellant represented by:	Fred J. Fleming, Attorney








ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The appellant served on inactive duty for training from 
September to December 1979.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of June and December 1996 rating decisions 
of the RO.  The June 1996 rating decision held that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a psychiatric disorder, and the 
December 1996 rating decision confirmed and continued the 
previously assigned a noncompensable rating for the service-
connected arthritis of the right sacroiliac joint.  

In December 1998, the Board declined to reopen the 
psychiatric claim and denied a compensable rating for the 
arthritis of the right sacroiliac joint.  The appellant then 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  

In an August 1999 Order, the Court granted a Joint Motion for 
Remand, vacating that part of the Board's decision that 
denied a compensable rating for the service-connected 
sacroiliac arthritis and remanding the issue for additional 
proceedings.  The appeal as to the psychiatric issue was 
dismissed.  

In June 2000, the Board remanded the case for additional 
development.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The appellant's service-connected traumatic arthritis of 
the right sacroiliac joint is shown to be non-disabling.  



CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for 
the service-connected traumatic arthritis of the right 
sacroiliac joint have not been met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 
5010, 5294 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual background

A careful review of the service medical records shows that, 
in October 1979, the appellant was seen for complaints that 
his right leg was hurting at the thigh and inside at the 
groin.  There were tender adductors, and he was unable to 
adduct against resistance without severe pain.  The x-rays of 
the right hip and femur were negative.  The diagnosis was 
that of adductor strain.  

A November 1979 x-ray study noted a stress fracture of the 
pelvis.  A December 1979 separation examination once again 
noted a stress fracture of the pelvis. 

In an application for compensation benefits made at 
separation from service, the appellant mentioned a stress 
fracture of his right pelvis.  

During an August 1980 VA examination, the appellant 
complained of aching in his right buttock if he sat, stood or 
walked.  The examiner noted that, as the appellant undressed, 
he did not mimic pain and could walk normally without a limp.  
He could walk on his toes and heels and bend over and touch 
the floor.  He could extend and laterally flex in a normal 
manner.  

The examiner could move the appellant's hips in all 
directions without any distress, and there was no evidence of 
pain on palpation.  The diagnosis was that of historical 
evidence only of stress fracture of the pelvis.  An x-ray 
study of the pelvis revealed some indistinctness of 
margination and slight sclerosis about the right sacroiliac 
joint.  

The pertinent impression was that of arthritic changes of the 
right sacroiliac joint of uncertain etiology, possibly post-
traumatic or infectious.  The final diagnosis was that of 
traumatic arthritis of the right sacroiliac joint.  

K.M. Rusche, M.D., reported having treated the appellant 
between December 1980 and February 1981.  He said that, when 
he first saw the appellant, he was complaining of pain in the 
right buttock for approximately one year; apparently, the 
pain started during basic training.  He had been bending over 
when the pain started.  

Dr. Rusche said that there had not been any x-ray findings 
consistent with a fracture.  Dr. Rusche said that the last 
time he saw the appellant was in February 1981; at that time 
he felt that there was a viral myositis and situational 
depression with some underlying psychiatric disorder.  

During an April 1981 VA consultation examination, the 
appellant reported that he had developed pain in his right 
leg and began limping after a forced march.  Reportedly, the 
symptoms recurred after a forced march a week later.  

The examination found that the appellant stood with his right 
hemipelvis slightly lower then the left.  His spine appeared 
to be slightly decompensated to the left.  On forward 
bending, there was a right lumbar prominence and mild 
thoracolumbar curve.  He had full flexion, extension and 
lateral bending.  There was no tenderness to palpation over 
the lower lumbar area or sciatic notch.  There was some pain 
on the right side of the gluteal fold.  Straight leg raising 
produced hamstring discomfort in both thighs.  He had normal 
rotation of the hips and knees.  His strength and sensation 
were normal.  

In June 1981, the appellant was hospitalized by VA for 
intensive physical therapy to the adductor muscles of the 
right thigh.  It was reported that he had developed pain in 
the right ischial area about two years before, while in basic 
training.  There was no back pain or radiation of the pain 
down his legs.  He reported constant pain whether sitting, 
lying down or standing.  

Reportedly, walking increased the veteran's pain.  The back 
had a normal range of motion except for some decreased 
flexion in the low back.  Straight leg raising test was 
negative except for some hamstring tightening.  There was no 
pain on rotation of the hips.  

There was tenderness of the right ischial tuberosity and on 
palpation in the lower gluteal crease.  A rectal examination 
revealed tenderness everywhere.  He was seen by the physical 
therapy department where it was noted that he was not putting 
much effort into the exercise program and was noted to have a 
singular lack of fatigue or other evidence of pain or 
discomfort as a limiting factor.  

In February 1982, the appellant's wife said that, after 
returning from service in December 1979, he complained a lot 
about the pain in his leg and seemed very depressed about the 
pain.  Also in February 1982, the appellant said that the 
only doctors he had seen since service were on the staff of 
the VA hospital.  

In October 1980, D.A. Shuey, M.D. reported that x-ray studies 
of the pelvis did not show any bony injury.  In December 
1980, Dr. Shuey reported that previous x-ray studies showed, 
possibly, slight changes in the right sacroiliac joint which 
were, perhaps, consistent with a mild arthritis.  The 
statements were received in May 1985.  

In August 1985, the appellant was examined by VA to determine 
if there was evidence of traumatic arthritis.  The examiner 
said that, after a review of the x-ray films, he saw no 
evidence of traumatic arthritis.  

The assessment was that of injuries consistent with an old 
hamstring pull on the right and a possible old stress 
fracture of the right ischial tuberosity with no evidence of 
sacroiliac joint involvement or any other identifiable 
pathology of the pelvis or spine.  The examiner stated that 
there was no objective evidence to document the claims of 
pain.  

The records received from the Washington National Guard in 
August 1987 show that the appellant enlisted in June 1979 and 
was discharged in May 1981 because of a physical disability 
not incident to his National Guard service.  

In an October 1987 statement, S.R. Andrews, M.D., reported 
that the appellant had probable paranoid schizophrenia which 
was fairly well controlled by medication and that there was a 
right-sided sacroiliac joint arthritis which caused leg pain 
caused by an undisplaced fracture in that area.  

During a February 1994 Department of Health and Welfare 
neurological evaluation, it was noted that the appellant was 
able to hop on one foot and had a normal gait.  

In April 1997, [redacted] reported that she had known the 
appellant for three years and knew that he took pain pills 
for his leg.  She said that, if he walked very far, he had to 
use a cane.  

Following an April 1997 VA examination, the diagnosis was 
that of prior apparent stress fracture of right sacroiliac 
joint with no x-ray abnormalities documented in June 1996.  
The examiner stated that the appellant's symptoms could not 
necessarily be correlated with his prior possible stress 
fracture, and his ischial pain was consistent with ischial 
bursitis which the examiner believed more likely accounted 
for the appellant's symptoms.  

In July 1997, [redacted] said that the appellant 
appeared to walk with a limp and was on pain medication, and 
that he used a cane from time to time.  Also in July 1997,  
[redacted] said that the appellant walked with a bad limp, used a 
cane at times, and appeared to be in pain frequently.

In September 2000, another VA examination was conducted.  The 
examiner thoroughly reviewed the appellant's history.  The 
examination revealed no asymmetry of the upper or lower 
extremities.  He was easily able to walk on his toes and 
heels, and he had a symmetrical gait.  He could hop on either 
leg with no apparent discomfort.  

The appellant could tandem gait and do a deep knee bend 
without any restrictions or obvious reports of or visible 
sings of pain.  There was no hypertonicity or spasm in the 
lumbar paraspinal muscles.  There was no midline soreness and 
no sacroiliac joint pain or regional pain.  

There was no greater trochanteric regional pain and no 
sciatic notch tenderness.  He was able to forward flex to 90 
degrees, extend to 25 degrees and laterally bend to 30 
degrees bilaterally.  In the seated position, he could rotate 
40 degrees bilaterally.  Motor strength was 5/5.  His hip 
flexors, abductors, adductors, and internal and external 
rotators were strong.  Knee flexors and extensors were also 
strong.  

The examiner indicated that it was an entirely unremarkable 
musculoskeletal and neurologic examination.  Further it was 
noted that there was clearly no radiographic evidence of hip 
fracture, pelvis fracture or right sacroiliac joint stress 
fracture.  

The examiner also stated that there was no evidence that the 
appellant had osteoarthritis, as x-ray studies of the 
sacroiliac joint were repeatedly negative.  Indeed, there was 
no history of trauma other than the claimant's usual military 
activities.  In essence, the examination was entirely normal.  



Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's psychiatric 
disability.  

The Board has found nothing in the historical record which 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology which produces 
disability warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59.  

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Traumatic arthritis is rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010.  

Sacroiliac injury and weakness, when severe, with listing of 
the whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion is rated 40 
percent disabling.  With muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position, it is rated 20 percent disabling.  With 
characteristic pain on motion, it is rated 10 percent 
disabling.  With slight subjective symptoms only, it is rated 
at no percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5294.  

When a diagnostic code provides for compensation based on 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59, which provide for rating functional impairment of 
the musculoskeletal system on the basis of pain and weakness, 
must also be considered.  The ratings must adequately portray 
the extent of functional loss due to pain "on use or due to 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The Board finds that there is no demonstrated disability 
associated with the veteran's service-connected traumatic 
arthritis of the sacroiliac spine.  The physician who 
examined the appellant in April 1997 stated that any pain was 
not the result of the arthritis, and the recent examiner 
found no evidence of pain at all.  In addition, there was no 
evidence of bursitis described by the recent VA examiner.  

There is no medical evidence of weakness, fatigability or 
incoordination of the sacroiliac joint.  See 38 C.F.R. 
§ 4.45.  In fact, the examiner noted that all potentially 
affected areas were "strong."  

In the absence of any objective evidence of pain at all, or 
any other related disability at all, the medical record 
cannot support the assignment of a compensable rating.  38 
C.F.R. §§ 4.40, 4.71a Diagnostic Code 5294; DeLuca v Brown, 8 
Vet. App. 202 (1995).  


VCAA

There has been a significant change in the law during the 
pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West , 12 Vet. App. 477 (1999),withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  The Board finds that VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103.  The record shows 
that he was notified of the RO's decisions.  The Statement of 
the Case and subsequent Supplemental Statements of the Case, 
as well as the Board decision and remand, informed him that 
medical evidence regarding the severity of the disability was 
needed.  VA has met its duty to inform the appellant.  

The Board concludes the discussions in the rating decision, 
Statement of the Case, Supplemental Statements of the Case, 
Board decision, Board remand and letters sent to the 
appellant informed him of the information and evidence needed 
to substantiate his claim and complied with VA's notification 
requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  He has not referenced any unobtained evidence that 
might aid his claim.  

The RO has requested all relevant (treatment) records 
identified by the appellant, and he was informed in various 
letters what records the RO was requesting and he was asked 
to assist in obtaining the evidence.  

The Statement and Supplemental Statements of the Case, and 
Board decision and remand also provided notice to the 
appellant of what the evidence of record, to include the VA 
examinations, revealed.  Additionally, they provided notice 
of what the remaining evidence showed, including any evidence 
identified by the appellant.  

Finally, these documents provided notice why this evidence 
was insufficient to award an increased evaluation, as well as 
notice that the appellant could still submit supporting 
evidence.  

Thus, the appellant has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  Because no additional evidence has been 
identified by the appellant as being available but absent 
from the record, the Board finds that any failure on the part 
of VA to further notify the appellant what evidence would be 
secured by VA and what evidence would be secured by the 
appellant is harmless.  See Quartuccio v. Principi, No. 01-
997 (U.S. Vet. App. June 19, 2002).  

Although VA has a duty to assist the appellant in the 
development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  In 
this case, the Board finds that VA has done everything 
reasonably possible to assist the appellant.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

VA has satisfied its duties to notify and to assist the 
appellant in this case.  Further development and further 
expending of VA's resources is not warranted.  

For the reasons previously set forth, the Board believes that 
the veteran has been given ample opportunity to provide 
evidence and argument in support of his claim.  In short, the 
Board finds that the appellant has been given adequate notice 
of the need to submit evidence or argument and that he is not 
prejudiced by this decision.  




ORDER

An compensable rating for the service-connected traumatic 
arthritis of the right sacroiliac joint is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

